ON MOTION FOR REHEARING/CLARIFICATION
PER CURIAM.
We withdraw our per curiam affirmance of December 19, 1984, and reverse the order quashing service on Royal Oaks Rentals. A motion alleging a defect in personal jurisdiction should set forth sufficient facts to demonstrate the defect in service and how the defect can be cured. See Bodden v. Young, 422 So.2d 1055, 1056 (Fla. 4th DCA 1982); Over 30 Association v. Blatt, 118 So.2d 71 (Fla. 3d DCA 1960).
We remand for further proceedings below.
HERSEY and GLICKSTEIN, JJ., concur.
HURLEY, J., dissents without opinion.